DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, and 11-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the feeding post comprises a first post and a second post with an outer diameter smaller than that of the first post, the first post penetrates and is provided within the insulating dielectric layer and one end of the first post is connected with the second radiation patch, one end of the second post is connected with one end of the first post facing away from the second radiation patch, and the other end of the second post extends out of the ground plate.  
 	Yamagajo and Paulotto – previously cited and of record - are cited as teaching some elements of the claimed invention including an antenna unit comprising a first radiation patch, a feed structure, a second radiation patch disposed separately from one side of the first radiation patch, a ground plate, a feeding post, a feeding outer ring, wherein the ground plate is provided with a first avoidance hole for avoiding the feeding post.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 Regarding independent claim 9, patentability exists, at least in part, with the claimed features of wherein the feeding post comprises a first post and a second post with an outer diameter smaller than that of the first post, the first post penetrates and is provided within the insulating dielectric layer 
 	Yamagajo and Paulotto are cited as teaching some elements of the claimed invention including an antenna unit comprising a first radiation patch, a feed structure, a second radiation patch disposed separately from one side of the first radiation patch, a ground plate, a feeding post, a feeding outer ring, wherein the ground plate is provided with a first avoidance hole for avoiding the feeding post.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845